Title: To John Adams from James Warren, 4 June 1781
From: Warren, James
To: Adams, John



My dear Sir
Boston June 4th. 1781

It is some Time since I wrote to you, and much longer since I have been honoured with a Line from you. I have but Just got to Town. Mr. George Storer who goes by the way of Denmark is on the point of sailing and I can only Inclose two papers received from Mr. Lovel, and the Boston Papers of the day. I shall write you soon and if you have not forgot that there is such a Man in the world perhaps you will again write to your Sincere Friend & Humbl. Servt. J Warren
 

June 19th.

With all my diligence I could not get the above on Board the Ship. Another Opportunity now presents. The Navy Board send you the Boston Papers, and though wish to write you a long Letter it is out of my power. I have seen a Copy of a Letter from Dr. F. to C. which I am told has been forwarded to you. I hope you have received it. Will This Letter meet you in Paris, Holland or Vienna?
